                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,

                                                     :      Case No. 2:11-cv-1016

                                                            Chief Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Michael R. Merz

This Decision and Opinion relates to
 Plaintiffs Cleveland Jackson, James Hanna, and
              Melvin Bonnell                         :




 DECISION ON PLAINTIFF CLEVELAND JACKSON’S MOTION
FOR RECONSIDERATION AND SUPPLEMENTAL MEMORANDUM
   ON OBJECTIONS BY PLAINTIFFS HANNA AND BONNELL


       This case is before the Court on the Objections of Plaintiff Melvin Bonnell (ECF No. 2403)

to, and Appeal of Plaintiff James Hanna (ECF No. 2405) from, the Scheduling Order of August

20, 2019 (ECF No. 2378) as well as the Motion for Reconsideration of that Order by Plaintiff

Cleveland Jackson (ECF No. 2400).

       In contrast to the case of Cleveland Jackson, there is not unanimous consent to plenary

Magistrate Judge jurisdiction in the Hanna and Bonnell cases. The Scheduling Order is therefore

appealable to Chief Judge Sargus by those two Plaintiffs. The Objections and Appeal relate to a

Magistrate Judge decision of a non-dispositive pretrial Matter – scheduling – and therefore have

the same legal effect and are subject to the same standard of review: clearly erroneous for matters


                                                1
of fact and contrary to law for legal conclusions. Chief Judge Sargus has recommitted the Hanna

and Bonnell matters for reconsideration by the Magistrate Judge in light of the Objections/Appeal

(ECF No. 2409).

                    As a general principle, motions for reconsideration are looked upon
                    with disfavor unless the moving party demonstrates: (1) a manifest
                    error of law; (2) newly discovered evidence which was not available
                    previously to the parties; or (3) intervening authority. Harsco Corp.
                    v. Zlotnicki, 779 F.2d 906, 909 (3rd Cir. 1985), cert. denied, 476
                    U.S. 1171, 90 L Ed.2d 982 (1986).

Meekison v. Ohio Dep't of Rehabilitation & Correction, 181 F.R.D. 571, 572 (S.D. Ohio

1998)(Marbley, J.). Given the mixed nature of this Supplemental Memorandum and in order to

avoid if possible any appealable error, the Magistrate Judge will review the prior Scheduling Order

de novo for any error of fact or law asserted by any of these Plaintiffs.



Scheduling History of the Cleveland Jackson Case



           Plaintiff Cleveland Jackson is scheduled to be executed by the State of Ohio on November

13, 2019.1 He is to be followed at roughly one-month intervals by Plaintiffs James Hanna on

December 11, 2019; Kareem Jackson on January 16, 2020; and Melvin Bonnell on February 12,

2020.

           This Court denied preliminary injunctive relief to Plaintiff Warren Hennes on January 14,

2019 (ECF No. 2133), reported at In re Ohio Execution Protocol Litig. (Henness), 2019 U.S. Dist.

LEXIS 8200, 2019 WL244488 (S.D. Ohio Jan. 14, 2019). As of two weeks later, Cleveland

Jackson’s execution was scheduled for May 29, 2019, and the Magistrate Judge sua sponte set a



1
    https://drc.ohio.gov/executionschedule. Visited August 27, 2019.

                                                          2
schedule with thirteen separate and detailed deadlines to prepare for a preliminary injunction

hearing on April 11, 2019 (ECF No. 2154)(i.e., approximately sixty days to complete all steps

through the hearing, then forty-five days for this Court to issue a decision, the Sixth Circuit to

review that decision, and the Supreme Court to decide on certiorari).

        However, on February 19, 2019, Governor DeWine, having instructed the ODRC to

prepare a new execution protocol in light of the Henness decision, announced that there would be

no more executions in Ohio until a new protocol had been adopted, legally challenged, and then

found to be constitutional by the courts (ECF No. 2165, citing Andrew J. Tobias, Gov. Mike

DeWine freezes all Ohio executions while new method developed, Cleveland Plain-Dealer (Feb.

19, 2019).2)

        On March 7, 2019, the Court conducted an in-person scheduling conference at which

Defendants announced the reprieve of Cleveland Jackson’s execution to November 13, 2019, but

declined to accept the Court’s suggestion that this consolidated case be stayed pending

promulgation of the new protocol (ECF No. 2182). The parties were instructed to propose a new

schedule for Cleveland Jackson. Id.

        As of May 7, 2019, there was no new protocol and the Defendants had suggested in the

Henness appeal that the existing protocol might be used to execute Henness. The Magistrate Judge

accordingly entered a new detailed Scheduling Order setting, as requested by Plaintiff Cleveland

Jackson, a two-day preliminary injunction hearing for September 24-25, 2019, the schedule that

has been followed since May (ECF No. 2206)(i.e. about 130 days for all steps).

        The parties’ disclosures of lay and expert witnesses began on July 10, 2019 (ECF No.

2257). Because there was still no agreement for a stay pendente lite or reprieves for Hanna,


2
 https://www.cleveland.com/news/2019/02/gov-mike-dewine-freezes-all-ohio-executions-while-new-method-
developed.html.

                                                    3
Kareem Jackson, or Bonnell, the Court on August 16, 2019, directed those Plaintiffs to file

proposed schedule for litigating their own motions for preliminary injunction3 by 5:00 p.m. on

August 19, 2019, in anticipation of the status conference set for the next day (ECF No. 2363).

Both Hanna and Bonnell objected,4 citing the differences in their physical and mental

characteristics from Cleveland Jackson and the compressed time frame in which they would be

required to prepare (ECF Nos. 2372, 2373).

         The Magistrate Judge overruled those objections, noting that neither Plaintiff had yet filed

a motion for preliminary injunction, but that their currently scheduled execution dates had been

set September 1, 2017 (ECF No. 2378). In the same Order the Court expanded the time allocated

for the hearing from two to eight days. Id. at PageID 114804.

         Cleveland Jackson, Hanna, and Bonnell all object.



Cleveland Jackson’s Motion for Reconsideration



         Jackson claims that consolidating his preliminary injunction hearing with those of Hanna

and Bonnell “effects a manifest error of law” because of the way it prejudices Jackson (ECF No.

2400, PageID 115747). He asserts the consolidation is prejudicial to his ability to “present the

injunctive relief case that has been developed at significant cost over the last several months.” Id.

He notes that he alone requested five court days to present that case, not expecting to share that

time with Hanna or Bonnell.5 Id. at PageID 115748.



3
  Which the Court had previously ordered be filed by September 3, 2019.
4
  Plaintiff Kareem Jackson’s counsel notified the Court that he would not be seeking injunctive relief on any Eighth
Amendment claim.
5
  The Magistrate Judge had written that Plaintiffs (plural) had requested five days. (ECF No. 2378, PageID 114804
n.6.) However, it was only Cleveland Jackson who requested five days. Hanna, represented by the same trial
attorney as Cleveland Jackson, makes this point even more forcefully.

                                                         4
Bonnell’s Objections



       Bonnell claims the consolidation of the hearings was an abuse of discretion (ECF No. 2403,

PageID 115755).

       First, he says, he has not been involved in the preparation of Cleveland Jackson’s case,

including the depositions recently taken by Jackson’s counsel. Id.

       Second he notes that his “individual characteristics and medical issues are significant and

unique. . . and will require “additional experts and witnesses to be presented.” Id. Counsel assert

they “were operating under a reasonable belief that they would be litigating his individual

characteristics in December 2019 or early January 2010.” Id. at PageID 115756. Bonnell asserts

his trial attorney “is not available for the entire pendency of the September 24, 2019 hearing.” Id.

at PageID 115757. As an alternative to vacating the Scheduling Order altogether, Bonnell suggests

that

               this Court overrule the Magistrate Judge’s Scheduling Order, in part,
               leaving the three Plaintiffs consolidated as to prongs one and two of
               Glossip, but ruling that Plaintiff Bonnell should be able to litigate
               his specific individual characteristics as well as any supplemental
               information garnered after the conclusion of the September 24, 2019
               hearing at a later hearing, date to be set.

(ECF No. 2403, PageID 115758.)



Hanna’s Appeal

       Hanna begins by asserting that the “cornerstone” of the appealed Scheduling Order is the

clearly erroneous finding that Plaintiffs Cleveland Jackson, James Hanna, and Melvin Bonnell



                                                 5
together requested five days for the presentation of their case for preliminary injunction when in

fact that request was made only by Cleveland Jackson. Nevertheless, Hanna eschews any

objection to consolidating the issues he and Cleveland Jackson have in common, to wit, the general

claims that the current protocol is unconstitutional under Glossip v. Gross, 576 U.S. ___, 135 S.

Ct. 2726. In addition, however,

               Hanna intends to seek injunctive relief on a claim that the
               midazolam used in the lethal injection protocol will induce a
               paradoxical reaction in him not only because he is allergic to
               epinephrine, but because he suffers brain damage (in the frontal lobe
               and elsewhere), he has suffered an excruciating history of trauma
               including sexual and physical abuse, and he suffers from post-
               traumatic stress disorder, major depression and personality disorders
               resulting from the terrible traumas he has endured since childhood.


(ECF No. 2405, PageID 115860.) Hanna then quotes at length the recitation of these particular

medical claims from his Third Amended Individual Supplemental Complaint (ECF No. 2396,

PageID 115223-24). To prove these claims, Hanna says he will need. “significant in-court time,

preceded by the work of various experts who would ultimately testify about such issues.” (ECF

No. 2405, PageID 115862.) Hanna says he will need two days to present those issues, noting that

Bonnell also wants two days for his individualized issues. Id. at PageID 115865. He proposed

two trial days, October 28-29, 2019, “with related filings, discovery, and disclosures to take place

in accordance with a schedule that would be determined by working backward from that date.”

(ECF No. 2372, PageID 114686).




                                                 6
                                           Analysis



        “Hide the ball” is an appropriate label for the apparent litigation strategy of both sides in

this case.

        In January of this year Governor DeWine took to heart the findings in Henness that Ohio’s

current execution protocol violates the Eighth Amendment and stated publicly that no one would

be executed in Ohio using that protocol. Taking a cue from the Governor’s actions, the Magistrate

Judge suggested that these proceedings be stayed for however long it took ODRC to promulgate a

new protocol. Crying foul, Defendants told the Sixth Circuit that such a suggestion was outside

the proper scope of a federal judge’s role and said they might well use the same protocol if the

Magistrate Judge’s denial of injunctive relief were affirmed (Henness v. DeWine, 6th Cir. Case No.

19-3064, Doc. No. 22).

        Thus began a long series of status conferences in which Defendants had no progress to

report on a new protocol and refused to foreswear the old protocol on the record. Despite desiring

an appellate decision in Henness before the Cleveland Jackson injunction motion is decided,

Defendants have refused to reprieve Jackson’s execution until after that decision is handed down.

Defendants have thus left Plaintiffs and the Court with no alternative but to continue vigorously

litigating the Jackson case as if the old protocol will be used for his November 13, 2019, execution.

        Plaintiffs are just as apt at hiding the ball. James Hanna’s and Melvin Bonnell’s executions

were reprieved to their current dates two years ago in September 2017. They have both been

Plaintiffs in this case since it was consolidated almost eight years ago in November 2011. Surely

counsel providing zealous representation should have known of individual medical and

psychological issues that their cases presented shortly after accepting representation.          Yet

                                                 7
significant portions of claims relating to their individualized characteristics were not pleaded until

very recently. For example, Hanna’s claim of childhood sexual abuse was not made before he

filed his Amended Third Individual Supplemental Complaint on August 23, 2019, although he is

seventy years old.6

        Not only are these claims recently made, but Hanna’s and Bonnell’s counsel have

apparently not yet retained experts to testify on these claims. Hanna asks the Court to believe that,

although he hasn’t done it yet and couldn’t possibly get it done by September 24, he can be

prepared on those claims by October 28. None of the actual process needed to prepare has been

disclosed to the Court or Defendants. As has been true repeatedly in this case, including when it

was being managed by Judge Frost, both sides say, “We can’t tell you now, but we will able to tell

you sometime in the indefinite future when you will have very little time to decide the matter

before the scheduled execution.” Hanna’s proposal would have left his preliminary injunction

motion ripe for decision by this Court exactly forty-three days before his scheduled execution.

        When the Federal Rules of Civil Procedure were adopted in 1938, liberal discovery

provisions were incorporated to prevent “trial by ambush.” See Erskine v. Con. Rail Corp., 814

F.2d 266, 272 (6th Cir. 1987). Discovery has been further liberalized in the years since to the point

that now most federal civil litigation is settled after discovery rather than being tried.

        This case is quite different. Even now the Court does not know what issues it must

adjudicate in the Jackson case. As recently as last week, ODRC revealed in deposition that all of

the protocol drugs in its possession at the Southern Ohio Correctional facility have expired. That

should not have been an issue because ODRC had previously and publicly taken the position that



6
 Defendants did not object to amendment on the basis of undue delay, but because they asserted Hanna’s claims
were precluded as a matter of law by Bucklew v. Precythe, 139 S.Ct. 1112 (2019), and West v. Parker, 2019 U.S.
App. LEXIS 23460 (6th Cir. 2019).

                                                        8
it would never use expired drugs to execute (or attempt to execute) an inmate As recently as the

status conference on August 26, 2019, that position was reiterated by Charles Schneider, Criminal

Section Chief for the Ohio Attorney General, but immediately contradicted by Defendant Stephen

Gray, legal counsel for ODRC (Transcript pending). This exchange has forced Plaintiff Cleveland

Jackson to give Notice of his intent to move for an injunction regarding the use of expired drugs

(ECF No. 2411).

        Hanna, Bonnell, and Kareem Jackson have given no reason why they cannot litigate their

common claims regarding the constitutionality of the present protocol in tandem with Cleveland

Jackson. Because they have made no objection to the Scheduling Order in that regard, it is

CONFIRMED.

        However, no Plaintiff in this case has a quantified due process right to as many court days

as he believes are necessary to present a preliminary injunction motion. In other words, the fact

that Cleveland Jackson requested two days months ago and now wants five is not constitutionally

compelling. In fact, the Magistrate Judge is advised that during the time he managed the case prior

to the Dennis McGuire execution (January 2014), Judge Frost frequently limited the parties to half

a day on preliminary injunction motions. In any event, Jackson has presented no authority for the

proposition that he is constitutionally entitled to as much time as he believes is necessary. Jackson

is allotted five days for all of his claims.

        With respect to the Hanna and Bonnell claims that they need two days apiece to present

their individualized claims, the Scheduling Order is premature to the extent it ordered those claims

heard at the same time as the Cleveland Jackson claims. To that extent it is VACATED. Whether

any time at all will be allocated to litigating those claims depends on those Plaintiffs’ filing far

more supportive information than they have yet given the Court. When they file their motions for



                                                 9
preliminary injunction on or before September 3, 2019, they shall each identify to the Court in

detail what efforts they have made to date to prepare to litigate those claims (i.e., what potential

expert witnesses have been contacted, how long they will need to prepare, etc.). The Magistrate

Judge will then decide whether and when those claims will be heard or whether instead they are

untimely made.



August 29, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                10
